DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 10 3 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Drawings
Replacement drawings were received on May 25, 2022.  These drawings are approved. However, the following objections remain:
The drawings are objected to under 37 CFR 1.84(p)(3) and (q) because in Figure 1 reference character “100” is underlined. Underlining is reserved for reference characters which are placed upon a surface in order to indicate a lead line hasn’t been left out by mistake. Given reference numeral “100” is not placed upon a surface, this amounts to a floating reference character which is not utilized to indicate any structure. As noted in the previous action, 37 CFR 1.84(r)(1) sets forth an arrow may be used at the end of a floating lead line to point to the structure to which the numeral corresponds.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solar panels, as set forth in claim 16, and the solar tracker system, as set forth in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0062563 (Bapat) in view of US 2017/0317641 (Rainer).
Regarding claim 1, Bapat discloses a system (100; see Figures 1-10) comprising:
a coupler-journal (104, 202, 206) including a central body portion (nominally shown at 202, 206 in Figure 2 between ends 214, 216) and a coupling portion (214, 216), the coupler-journal being configured for coupling a first torque tube (212) and a second torque tube (218; see Figure 10); and
a bearing (404) configured for placement around the central body portion (see Figure 6).
Bapat does not expressly disclose the central body portion has a greater diameter than the coupling portion.
Rainer teaches providing a coupler-journal (4; see Figure 8) with a central body portion (19) that has a greater diameter than a coupling portion (7, 13) in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module (see paragraphs [0028] and [0062]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler-journal of Bapat such that the central body portion has a greater diameter than the coupling portion, as taught in Rainer, in order to in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module.
Regarding claim 2, Bapat teaches the central body portion (nominally shown at 202, 206 in Figure 2 between ends 214, 216) comprises:
a cylindrical exterior surface (see Figure 2);
an interior surface shaped congruently with a shape of an exterior of the first torque tube (212; see Figure 10).
Regarding claim 3, Bapat teaches the coupling portion (214, 216) comprises:
a first opening (shown at 214); and
a second opening (shown at 216; see also Figures 4 and 10).
Regarding claim 4, Bapat teaches the first torque tube (212) is configured to have a first portion coupled to the first opening, and a second torque tube (218) is configured to have a second portion coupled to the second opening (see Figures 2 and 10).
Regarding claim 5, Bapat teaches the first torque tube (212) is welded to a first interface perimeter of the coupling portion, and the second torque tube (218) is welded to a second interface perimeter of the coupling portion (see Figure 10 and paragraph [0037], lines 11-15).
Regarding claim 7, Bapat teaches the first torque tube (212) and the second torque tube (218) are rotatable with the coupler-journal (104, 202, 206; see paragraph [0025]).
Regarding claim 8, Bapat teaches the first torque tube (212) and the second torque tube (218) have one of a rounded shape or a multi-faceted shape (rounded; see Figure 2).
Regarding claim 9, Bapat discloses a system (100; see Figures 1-10) comprising:
a first torque tube (212);
a second torque tube (218);
a coupler-journal (104, 202, 206) including a central body portion (nominally shown at 202, 206 in Figure 2 between ends 214, 216) and a coupling portion (214, 216); and
a bearing (404) configured for placement around the central body portion (see Figure 6).
Bapat does not expressly disclose the central body portion has a greater diameter than the coupling portion.
Rainer teaches providing a coupler-journal (4; see Figure 8) with a central body portion (19) that has a greater diameter than a coupling portion (7, 13) in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module (see paragraphs [0028] and [0062]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler-journal of Bapat such that the central body portion has a greater diameter than the coupling portion, as taught in Rainer, in order to in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module.
Regarding claim 10, Bapat teaches the central body portion (nominally shown at 202, 206 in Figure 2 between ends 214, 216) comprises:
a cylindrical exterior surface (see Figure 2); and
an interior surface shaped congruently with a shape of an exterior of the first torque tube and the second torque tube 212; see Figure 10).
Regarding claim 11, Bapat teaches the coupling portion (214, 216) comprises:
a first opening (shown at 214); and
a second opening (shown at 216; see also Figures 4 and 10).
Regarding claim 12, Bapat teaches the first torque tube (212) is configured to have a first portion coupled to the first opening, and a second torque tube (218) is configured to have a second portion coupled to the second opening (see Figures 2 and 10).
Regarding claim 13, Bapat teaches the first torque tube (212) is welded to a first interface perimeter of the coupling portion, and the second torque tube (218) is welded to a second interface perimeter of the coupling portion (see Figure 10 and paragraph [0037], lines 11-15).
Regarding claim 16, Bapat teaches the first torque tube (212) and the second torque tube (218) have one of a rounded shape or a multi-faceted shape (rounded; see Figure 2).
Regarding claim 17, Bapat discloses a method comprising:
placing a first torque tube (212) into a first opening of a coupling portion (214, 216) of a coupler- journal (104, 202, 206);
placing a second torque tube (218) into a second opening of a coupling portion of the coupler-journal;
connecting a bearing (404) around a central body portion (nominally shown at 202, 206 in Figure 2 between ends 214, 216) of the coupler-journal; and
coupling a plurality of solar panels (112) with the first torque tube and the second torque tube.
Bapat does not expressly disclose the central body portion has a greater diameter than the coupling portion.
Rainer teaches providing a coupler-journal (4; see Figure 8) with a central body portion (19) that has a greater diameter than a coupling portion (7, 13) in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module (see paragraphs [0028] and [0062]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler-journal of Bapat such that the central body portion has a greater diameter than the coupling portion, as taught in Rainer, in order to in order to provide a readily discernible portion on which to connect the coupler-journal to a photovoltaic module.
Regarding claim 18, Bapat teaches welding the first torque tube (212) to a first interface perimeter of the coupling portion (214, 216); and
welding the second torque tube (218) to a second interface perimeter of the coupling portion (see Figure 10 and paragraph [0037], lines 11-15).
Regarding claim 19, Bapat teaches attaching a pier insert portion of the bearing (404) to a pier (402; see Figure 6).
Regarding claim 20, Bapat teaches rotating the first torque tube (212) and the second torque tube (218) simultaneously with a solar tracker system (100; see Figure 1).

Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bapat and Rainer, and further in view of US 2019/0158017 (Hu).
Regarding claim 6, Bapat teaches the bearing (404) comprises a pier insert portion (shown extending into pier 402 in Figure 6), but does not expressly disclose the pier insert portion including fastening slots.
Hu teaches a bearing (410) comprising a pier insert portion (extending from 416 in Figure 26) including fastening slots (shown accepting bolts in Figure 17) in order to connect the bearing to a pier (216). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pier insert portion of the combination of Bapat and Rainer to include fastening slots, as taught in Hu, in order to connect the bearing to a pier.
Regarding claim 14, Bapat teaches the bearing (404 comprises a pier insert portion (shown extending into pier 402 in Figure 6), but does not expressly disclose the pier insert portion including fastening openings.
Hu teaches a bearing (410) comprising a pier insert portion (extending from 416 in Figure 26) including fastening openings (shown accepting bolts in Figure 17) in order to connect the bearing to a pier (216). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pier insert portion of the combination of Bapat and Rainer to include fastening openings, as taught in Hu, in order to connect the bearing to a pier.
Regarding claim 15, the combination of Bapat, Rainer, and Hu teaches the pier insert portion (shown extending into pier 402 in Figure 6 of Bapat; shown extending from 416 in Figure 26 of Hu) is configured for coupling with a pier (402 of Bapat, 216 of Hu) including openings for fastening with the fastening openings of the pier insert portion via a plurality of fasteners (see Figures 17 and 26 of Hu).

Response to Arguments
Applicant's amendments to the drawings filed May 25, 2022 have been fully considered but do not overcome all the objections previously set forth. See Drawings section above regarding the objections which still remain, which sets forth a new objection under 37 CFR 1.84(p)(3) and (q), as well as previous objection under 37 CFR 1.83(a) which has not been addressed.
Applicant’s arguments, see pages 8-12, with respect to the rejection of independent claims 1, 9, and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection has been made as set forth above utilizing Rainer as a secondary reference teaching the newly added limitation in independent claims 1, 9, and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 23, 2022